DETAILED ACTION
The communication dated 2/14/2022 has been entered and fully considered.
Claims 1-16, 20-24, and 32-34 were canceled. Claims 17, 25-26, 28-31, and 35-36 were amended. Claims 17-19, 25-31, and 35-36 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 5-7, filed 11/8/2021, with respect to claims 17-20, 22-31, and 35-36 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejections of claims 17-20, 22-31, and 35-36 have been withdrawn.

Allowable Subject Matter
Claims 17-19, 25-31, and 35-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 17, Kangas et al. U.S. Publication 2015/0208897, the closest prior art, differs from the instant claims as amended. Furthermore, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dishwasher taught by Kangas as claimed.
Claims 18-19, 25-31, and 35-36 are allowed as they are dependent upon allowed claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711